 

--------------------------------------------------------------------------------

[ghlogo.jpg]
777 Third Ave., 30th Floor
New York, NY  10017
(212) 644-8913 (Ph)
(212) 371-1591 (Fax)
bmonte@ghsecurities.com
www.ghsecurities.com

 
“AT-THE-MARKET” (“ATM”) PROGRAM AGREEMENT
 


February 14, 2011


Dr. James Wang,  Chairman & CEO
China Direct Industries, Inc.
431 Fairway Drive, Suite 200
Deerfield Beach, FL 33441


 
Dr. Wang:

       
China Direct Industries, Inc., a corporation organized under the laws of Florida
(the “Company”), confirms its agreement (this “Agreement”) with Global Hunter
Securities, LLC (the “Manager”) as follows:


1.           Description of Shares. The Company has issued and proposes to sell
through or to the Manager, as sales agent and/or principal, up to 4,516,629
shares (the “Shares”) of the Company’s common stock, $0.0001 par value (“Common
Stock”) from time to time during the term of this Agreement and on the terms set
forth in Section 3 of this Agreement.  For purposes of selling the Shares
through the Manager, the Company hereby appoints the Manager as exclusive agent
of the Company for the purpose of soliciting purchases of the Shares from the
Company pursuant to this Agreement and the Manager agrees to use its reasonable
efforts to solicit purchases of the Shares on the terms and subject to the
conditions stated herein. The Company agrees that whenever it determines to sell
the Shares directly to the Manager as principal, it will enter into a separate
agreement (each, a “Purchase Agreement”) in substantially the form of Annex I
hereto, relating to such purchase and sale in accordance with Section 3 of this
Agreement. Certain terms used herein are defined in Section 18 hereof.


2.           Representations and Warranties.  The Company represents and
warrants to, and agrees with, the Manager at the Execution Time and on each such
time the following representations and warranties are repeated or deemed to be
made pursuant to this Agreement, as set forth below.


(a)           The Company meets the requirements for use of Form S-3 under the
Act and has prepared and filed with the Commission a shelf registration
statement, as defined in Rule 405 (File Number 333-151648) on Form S-3,
including a related Base Prospectus (the “Base

New Orleans, LA • New York, NY • San Francisco, CA • Newport Beach, CA •
Dallas-Ft. Worth, TX • Houston, TX


 
 

--------------------------------------------------------------------------------

 
Dr. James Wang
China Direct Industries, Inc.
February 14, 2011
Page 2




Prospectus”), for registration under the Act of the offering and sale of the
Shares. Such Registration Statement, including any amendments thereto filed
prior to the Execution Time or prior to any such time this representation is
repeated or deemed to be made, has been declared effective by the Commission. As
filed, the Prospectus contains all information required by the Act and the rules
thereunder, and, except to the extent the Manager shall agree in writing to a
modification, shall be in all substantive respects in the form furnished to the
Manager prior to the Execution Time or prior to any such time this
representation is repeated or deemed to be made. The Registration Statement, at
the Execution Time, each such time this representation is repeated or deemed to
be made, and at all times during which a prospectus is required by the Act to be
delivered (whether physically or through compliance with Rule 172, 173 or any
similar rule) in connection with any offer or sale of Shares, meets the
requirements set forth in Rule 415(a)(1)(x). The initial Effective Date of the
Registration Statement was not earlier than the date three years before the
Execution Time. Any reference herein to the Registration Statement, the Base
Prospectus, any Interim Prospectus Supplement or the Prospectus shall be deemed
to refer to and include the documents incorporated by reference therein pursuant
to Item 12 of Form S-3 which were filed under the Exchange Act on or before the
Effective Date of the Registration Statement or the issue date of the Base
Prospectus, any Interim Prospectus Supplement or the Prospectus, as the case may
be; and any reference herein to the terms “amend,” “amendment” or “supplement”
with respect to the Registration Statement, the Base Prospectus, any Interim
Prospectus Supplement or the Prospectus shall be deemed to refer to and include
the filing of any document under the Exchange Act after the Effective Date of
the Registration Statement or the issue date of the Base Prospectus, any Interim
Prospectus Supplement or the Prospectus, as the case may be, deemed to be
incorporated therein by reference.
 
 
(b)           To the extent that the Registration Statement is not available for
the sales of the Shares as contemplated by this Agreement or the Company is not
a “well known seasoned issuer” as defined in Rule 405 or otherwise is unable to
make the representations set forth in Section 2(e) at any time when such
representations are required, the Company shall file a new registration
statement with respect to any additional shares of Common Stock necessary to
complete such sales of the Shares and shall cause such registration statement to
become effective as promptly as practicable. After the effectiveness of any such
registration statement, all references to “Registration Statement” included in
this Agreement shall be deemed to include such new registration statement,
including all documents incorporated by reference therein pursuant to Item 12 of
Form S-3, and all references to “Base Prospectus” included in this Agreement
shall be deemed to include the final form of prospectus, including all documents
incorporated therein by reference, included in any such registration statement
at the time such registration statement became effective.


(c)           On each Effective Date, at the Execution Time, at each Applicable
Time, at each Settlement Date and at all times during which a prospectus is
required by the Act to be delivered (whether physically or through compliance
with Rule 172, 173 or any similar rule) in connection with any offer or sale of
Shares, the Registration Statement complied and will comply in all material
respects with the applicable requirements of the Act and the Exchange Act and
the

 
 

--------------------------------------------------------------------------------

 
Dr. James Wang
China Direct Industries, Inc.
February 14, 2011
Page  3




respective rules thereunder and did not and will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein not
misleading; and on the date of any filing pursuant to Rule 424(b), at the
Execution Time, at each Applicable Time, on each Settlement Date and at all
times during which a prospectus is required by the Act to be delivered (whether
physically or through compliance with Rule 172, 173 or any similar rule) in
connection with any offer or sale of Shares, the Prospectus (together with any
supplement thereto) complied and will comply in all material respects with the
applicable requirements of the Act and the Exchange Act and the respective rules
thereunder and did not and will not include any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, however, that the Company makes no representations or
warranties as to the information contained in or omitted from the Registration
Statement or the Prospectus (or any supplement thereto) in reliance upon and in
conformity with information furnished in writing to the Company by the Manager
specifically for inclusion in the Registration Statement or the Prospectus (or
any supplement thereto).


(d)           At the Execution Time, at each Applicable Time and at each
Settlement Date, the Disclosure Package does not contain any untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading. The preceding sentence does not apply to statements in or
omissions from the Disclosure Package based upon and in conformity with written
information furnished to the Company by the Manager specifically for use
therein.


(e)            (i) At the earliest time after the filing of the Registration
Statement that the Company or another offering participant made a bona fide
offer (within the meaning of Rule 164(h)(2)) of the Shares and (ii) as of the
Execution Time and on each such time this representation is repeated or deemed
to be made (with such date being used as the determination date for purposes of
this clause (ii)), the Company was not and is not an Ineligible Issuer (as
defined in Rule 405), without taking account of any determination by the
Commission pursuant to Rule 405 that it is not necessary that the Company be
considered an Ineligible Issuer.


(f)           No Issuer Free Writing Prospectus includes any information the
substance of which conflicts with the information contained in the Registration
Statement, including any document incorporated therein by reference and any
prospectus supplement deemed to be a part thereof that has not been superseded
or modified; and no Issuer Free Writing Prospectus contains any untrue statement
of a material fact or omits to state any material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. The foregoing sentence does not apply to statements
in or omissions from any Issuer Free Writing Prospectus based upon and in
conformity with written information furnished to the Company by the Manager
specifically for use therein.

 
 

--------------------------------------------------------------------------------

 
Dr. James Wang
China Direct Industries, Inc.
February 14, 2011
Page 4






(g)           The Registration Statement is not the subject of a pending
proceeding or examination under Section 8(d) or 8(e) of the Act, and the Company
is not the subject of a pending proceeding under Section 8A of the Act in
connection with the offering of the Shares.


(h)           The Common Stock is an “actively-traded security” exempted from
the requirements of Rule 101 of Regulation M under the Exchange Act by
subsection (c)(1) of such rule.


(i)           The Company has not entered into any other sales agency agreements
or other similar arrangements with any agent or any other representative in
respect of at the market offerings of the Shares in accordance with
Rule 415(a)(4) of the Act that is currently in effect.


(j)           The Company has not taken and will not take, directly or
indirectly, any action designed to or that might be reasonably expected to cause
or result in stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of the Shares.


(k)           There is no broker, finder or other party that is entitled to
receive from the Company any brokerage or finder’s fee or other fee or
commission as a result of any transactions contemplated by this Agreement other
than the Manager.


(l)           The consolidated financial statements incorporated by reference in
the Disclosure Package and the Prospectus and any amendments thereof or
supplements thereto present fairly in all material respects the consolidated
financial position of the Company and its subsidiaries as of the dates indicated
and the consolidated results of their operations and cash flows for the periods
specified and have been prepared in conformity with generally accepted
accounting principles (“GAAP”) applied on a consistent basis during the periods
involved, except as indicated therein, and the supporting schedules incorporated
by reference in the Disclosure Package and the Prospectus present fairly the
information required to be stated therein.


(m)           The Company has been duly incorporated and is validly existing as
a corporation in good standing under the laws of the State of Florida, with
power and authority (corporate and other) to own its properties and conduct its
business as it is now being conducted except where the failure to have such
power or authority would not individually or in the aggregate have a material
adverse effect on the condition (financial or otherwise), earnings, business or
properties of the Company and its subsidiaries, taken as a whole, whether or not
arising from transactions in the ordinary course of business (a “Material
Adverse Effect”).


(n)           The execution and delivery by the Company of this Agreement, the
consummation by the Company of the transactions herein contemplated and the
compliance by the Company with the terms hereof do not and will not conflict
with, or result in a breach or violation of, any of the terms or provisions of,
or constitute a default under, the Certificate of Incorporation or Bylaws, as
amended, of the Company or any of its subsidiaries or any indenture, mortgage,
deed of

 
 

--------------------------------------------------------------------------------

 
Dr. James Wang
China Direct Industries, Inc.
February 14, 2011
Page  5




trust, loan agreement or other agreement or instrument to which the Company or
any of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or by which any of the property or assets of the Company
or any of its subsidiaries is subject (except for such conflicts, breaches,
violations and defaults as would not have a Material Adverse Effect and would
not materially adversely affect the consummation by the Company of the
transactions herein contemplated and the compliance by the Company with the
terms hereof), nor will such action result in any violation of the provisions of
the Certificate of Incorporation or Bylaws of the Company, or any statute or any
order, rule or regulation of any court or governmental agency or body, having
jurisdiction over the Company or any of its subsidiaries or any of their
respective properties; and except as disclosed in the Disclosure Package and the
Prospectus, no consent, approval, authorization, order, registration or
qualification of or with any such court or governmental agency or body is
required for the performance by the Company of this Agreement or the
consummation by the Company of the transactions contemplated by this Agreement,
except such as are required under the Blue Sky or securities laws of the various
states.


(o)           This Agreement has been duly authorized by the Company. This
Agreement has been duly executed and delivered by the Company.


(p)           Sherb & Co., LLP, who reported on the annual consolidated
financial statements of the Company incorporated by reference in the Disclosure
Package and the Prospectus, were, at the time such reports were prepared,
independent accountants as required by the Securities Act and the rules and
regulations thereunder (the “Securities Act Regulations”).


(q)           Other than as set forth in the disclosure package delivered
concurrently with this Agreement (the “Disclosure Package”) and the Prospectus
Supplement to the Base Prospectus (the “Prospectus”), there are no legal or
governmental proceedings pending to which the Company or any of its subsidiaries
is a party or of which any property of the Company or any of its subsidiaries is
the subject which, in the reasonable judgment of the Company, individually or in
the aggregate are likely to have a Material Adverse Effect; and, to the best of
the Company’s knowledge, no such proceedings are threatened or contemplated by
governmental authorities or threatened by others.


(r)           The Company has authorized capital stock as set forth in the
Disclosure Package and the Prospectus, and all of the issued shares of capital
stock of the Company (including the Shares) have been duly and validly
authorized and issued and are fully paid and non-assessable; the Shares are
currently held in treasury; and all of the issued shares of capital stock of
each material subsidiary of the Company have been fully and validly authorized
and issued, are fully paid and non-assessable and, except as disclosed in the
Disclosure Package and the Prospectus, are owned directly or indirectly by the
Company.


(s)           The Company is subject to Section 13 of the Exchange Act.

 
 

--------------------------------------------------------------------------------

 
Dr. James Wang
China Direct Industries, Inc.
February 14, 2011
Page  6






(t)           Except as otherwise disclosed in the Disclosure Package and the
Prospectus, no labor problem or dispute with the employees of the Company or any
of its subsidiaries, that could reasonably be expected to have a Material
Adverse Effect, exists or, to the knowledge of the Company, is threatened.


(u)           Except as described in the Disclosure Package and the Prospectus
the Company and each material subsidiary possess all licenses, certificates,
authorizations and permits issued by the appropriate federal, state or foreign
regulatory authorities necessary to conduct their respective businesses, except
to the extent that the failure to possess such licenses, certificates,
authorizations or permits would not have a Material Adverse Effect; and to the
Company’s knowledge neither the Company nor any Significant Subsidiary (as
defined in Registration S-X under the Securities Act) has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permit, with respect to which any unfavorable decision, ruling
or finding would singly or in the aggregate, result in a Material Adverse
Effect.


(v)           Except as otherwise disclosed in the Disclosure Package and the
Prospectus, the Company and its subsidiaries (i) are in compliance with any and
all applicable foreign, federal, state and local laws and regulations relating
to the protection of human health (to the extent related to exposure to
hazardous or toxic substances or wastes, pollutants or contaminants), the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”); (ii) have received and are in compliance
with all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses; and (iii) have not
received notice of any actual or potential liability for the investigation or
remediation of any disposal or release of hazardous or toxic substances or
wastes, pollutants or contaminants, except where such non-compliance with
Environmental Laws, failure to receive required permits, licenses or other
approvals, or liability would not, individually or in the aggregate, result in a
Material Adverse Effect.


(w)           The Company is not, and after giving effect to the offering and
sale of the Shares and the application of the proceeds thereof as described in
the Disclosure Package and the Prospectus, the Company will not be required to
register as an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended (the “1940 Act”).


(x)           The Company and each of its subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Except as described in the Disclosure Package and the Prospectus,
since the end of the

 
 

--------------------------------------------------------------------------------

 
Dr. James Wang
China Direct Industries, Inc.
February 14, 2011
Page  7




Company’s most recent audited fiscal year, there has been (1) no material
weakness identified by management or by the Company’s auditors and communicated
to Management in the Company’s internal control over financial reporting
(whether or not remediated) and (2) no change in the Company’s internal control
over financial reporting that has materially affected, or is reasonably likely
to materially affect, the Company’s internal control over financial reporting.


(y)           Any statistical and market-related data included in the Disclosure
Package and the Prospectus are based on or derived from sources that the Company
believes to be reliable and accurate, and where required, the Company has
obtained the written consent to the use of such data from such sources.


(z)           Neither the company nor any of its subsidiaries nor, to the
knowledge of the Company, any director, officer, agent, employee or affiliate of
the Company or any of its subsidiaries is aware of or has taken any action,
directly or indirectly, that would result in a violation by such persons of the
Foreign Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”), including, without limitation, making use of the mails
or any means or instrumentality of interstate commerce corruptly in furtherance
of an offer, payment, promise to pay or authorization of the payment of any
money, or other property, gift, promise to give, or authorization of the giving
of anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA; and the Company, its
subsidiaries and, to the knowledge of the Company, its affiliates have conducted
their businesses in compliance with the FCPA and have instituted and maintain
policies and procedures designed to ensure, and which are reasonably expected to
continue to ensure, continued compliance therewith.


(aa)           The operations of the Company and its subsidiaries are and have
been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements and the money laundering statutes and
the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency (collectively, the “Money Laundering Laws”) and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Money Laundering Laws is pending or, to the best knowledge of the Company,
threatened.


(bb)           Neither the Company nor any of its subsidiaries nor, to the
knowledge of the Company, any director, officer, agent, employee or affiliate of
the Company or any of its subsidiaries is currently subject to any sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and the Company will not directly or indirectly use the
proceeds of the offering, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person or entity, for
the purpose of financing the activities of any person currently subject to any
U.S. sanctions administered by OFAC.

 
 

--------------------------------------------------------------------------------

 
Dr. James Wang
China Direct Industries, Inc.
February 14, 2011
Page  8








(cc)           No holders of equity securities of the Company have rights to the
registration of such equity securities under the Registration Statement.


(dd)           There are no transfer taxes or other similar fees or charges
under Federal law or the laws of any state, or any political subdivision
thereof, required to be paid in connection with the execution and delivery of
this Agreement or the issuance by the Company or sale by the Company of the
Securities. Any certificate signed by any officer of the Company and delivered
to the Manager or counsel for the Manager in connection with this Agreement or
any Purchase Agreement shall be deemed a representation and warranty by the
Company, as to matters covered thereby, to the Manager.




3.           Sale and Delivery of Shares.


(a)           Subject to the terms and conditions and in reliance upon the
representations and warranties herein set forth, the Company will issue and
agrees to sell Shares from time to time through the Manager, acting as sales
agent, and the Manager agrees to use its reasonable efforts to sell, as sales
agent for the Company, the Shares on the following terms:


(i)           The Shares are to be sold on a daily basis or otherwise as shall
be agreed to by the Company and the Manager on any day that (A) is a trading day
for the NASDAQ (“Trading Market”), (B) the Company has instructed the Manager by
telephone (confirmed promptly by electronic mail) to make such sales and (C) the
Company has satisfied its obligations under Section 6 of this Agreement. The
Company will designate the maximum amount of the Shares to be sold by the
Manager daily (in any event not in excess of the amount available for issuance
under the Prospectus and the currently effective Registration Statement) and the
minimum price per Share at which such Shares may be sold. Subject to the terms
and conditions hereof, the Manager shall use its reasonable efforts to sell on a
particular day all of the Shares designated for the sale by the Company on such
day. The gross sales price of the Shares sold under this Section 3(a) shall be
the market price for shares of the Company’s Common Stock sold by the Manager
under this Section 3(a) on the Trading Market at the time of sale of such
Shares.


(ii)           The Company acknowledges and agrees that (A) there can be no
assurance that the Manager will be successful in selling the Shares, (B) the
Manager will incur no liability or obligation to the Company or any other person
or entity if it does not sell Shares for any reason other than a failure by the
Manager to use its reasonable efforts consistent with its normal trading and
sales practices and applicable law and regulations to sell such Shares as
required under this Agreement, and (C) the Manager shall be under no obligation
to purchase Shares on a principal basis pursuant to this Agreement, except as

 
 

--------------------------------------------------------------------------------

 
Dr. James Wang
China Direct Industries, Inc.
February 14, 2011
Page  9




otherwise specifically agreed by the Manager and the Company pursuant to a
Purchase Agreement.


(iii)           The Company shall not authorize the issuance and sale of, and
the Manager shall not be obligated to use its reasonable efforts to sell, any
Share at a price lower than the minimum price therefor designated from time to
time by the Company’s Board of Directors (the “Board”), or a duly authorized
committee thereof, and notified to the Manager in writing. The Company or the
Manager may, upon notice to the other party hereto by telephone (confirmed
promptly by electronic mail), suspend the offering of the Shares for any reason
and at any time; provided, however, that such suspension or termination shall
not affect or impair the parties’ respective obligations with respect to the
Shares sold hereunder prior to the giving of such notice.


(iv)           The Manager may sell Shares by any method permitted by law deemed
to be an “at the market” offering as defined in Rule 415 of the Securities Act,
including without limitation sales made directly on the Trading Market on any
other existing trading market for the Common Stock or to or through a market
maker. The Manager may also sell Shares in privately negotiated transactions.


(v)           The compensation to the Manager for sales of the Shares with
respect to which the Manager acts as sales agent under this Agreement shall be
four percent (4%) of the gross sales price of the Shares sold pursuant to this
Section 3(a). The foregoing rate of compensation shall not apply when the
Manager acts as principal, in which case the Company may sell Shares to the
Manager as principal at a price agreed upon at the relevant Applicable Time
pursuant to a Purchase Agreement. The remaining proceeds, after further
deduction for any transaction fees imposed by any governmental or
self-regulatory organization in respect of such sales, shall constitute the net
proceeds to the Company for such Shares (the “Net Proceeds”).


(vi)           The Manager shall provide written confirmation (which may be by
facsimile or electronic mail) to the Company following the close of trading on
the Trading Market each day in which the Shares are sold under this Section 3(a)
setting forth the number of the Shares sold on such day, the aggregate gross
sales proceeds and the Net Proceeds to the Company, and the compensation payable
by the Company to the Manager with respect to such sales.


(vii)           Settlement for sales of the Shares pursuant to this Section 3(a)
will occur at 10:00 a.m. (Eastern Time), or at such time as the Company and the
Manager may mutually agree, on the third business day following the date on
which such sales are made (each such day, a “Settlement Date”). On each
Settlement Date, the Shares sold through the Manager for settlement on such date
shall be issued and delivered by the Company to the Manager against payment of
the Net Proceeds for the sale of such Shares. Settlement for all

 
 

--------------------------------------------------------------------------------

 
Dr. James Wang
China Direct Industries, Inc.
February 14, 2011
Page  10




such Shares shall be effected by free delivery of the Shares to the Manager’s
account at The Depository Trust Company (“DTC”) via the DWAC system, in return
for payments in same day funds delivered to the account designated by the
Company. If the Company or its transfer agent (if applicable) shall default on
its obligation to deliver the Shares on any Settlement Date, the Company shall
(A) indemnify and hold the Manager harmless against any loss, claim or damage
arising from or as a result of such default by the Company and (B) pay the
Manager any commission to which it would otherwise be entitled absent such
default. If the Manager breaches this Agreement by failing to deliver the Net
Proceeds on any Settlement Date for the Shares delivered by the Company, the
Manager will pay the Company interest based on the effective overnight federal
funds rate.


(viii)           At each Applicable Time, Settlement Date, Representation Date
(as defined in Section 4(k)) and Filing Date (as defined below in Section 4(w),
the Company shall be deemed to have affirmed each representation and warranty
contained in this Agreement as if such representation and warranty were made as
of such date, modified as necessary to relate to the Registration Statement and
the Prospectus as amended as of such date. Any obligation of the Manager to use
its reasonable efforts to sell the Shares on behalf of the Company shall be
subject to the continuing accuracy of the representations and warranties of the
Company herein, to the performance by the Company of its obligations hereunder
and to the continuing satisfaction of the additional conditions specified in
Section 6 of this Agreement.


(b)           If the Company wishes to sell the Shares pursuant to this
Agreement but other than as set forth in Section 3(a) of this Agreement (each, a
“Placement”), it will notify the Manager of the proposed terms of such
Placement. If the Manager, acting as principal, wishes to accept such proposed
terms (which it may decline to do for any reason in its sole discretion) or,
following discussions with the Company wishes to accept amended terms, the
Manager and the Company will enter into a Purchase Agreement setting forth the
terms of such Placement. The terms set forth in a Purchase Agreement will not be
binding on the Company or the Manager unless and until the Company and the
Manager have each executed such Purchase Agreement accepting all of the terms of
such Purchase Agreement. In the event of a conflict between the terms of this
Agreement and the terms of a Purchase Agreement, the terms of such Purchase
Agreement will control.


(c)           Each sale of the Shares to the Manager shall be made in accordance
with the terms of this Agreement and, if applicable, a Purchase Agreement, which
will provide for the sale of such Shares to, and the purchase thereof by, the
Manager. A Purchase Agreement may also specify certain provisions relating to
the reoffering of such Shares by the Manager. The commitment of the Manager to
purchase the Shares pursuant to any Purchase Agreement shall be deemed to have
been made on the basis of the representations and warranties of the Company
herein contained and shall be subject to the terms and conditions herein set
forth. Each Purchase Agreement shall specify the number of the Shares to be
purchased by the Manager pursuant thereto, the price to be paid to the

 
 

--------------------------------------------------------------------------------

 
Dr. James Wang
China Direct Industries, Inc.
February 14, 2011
Page  11

 

Company for such Shares, any provisions relating to rights of, and default by,
underwriters acting together with the Manager in the reoffering of the Shares,
and the time and date (each such time and date being referred to herein as a
“Time of Delivery”) and place of delivery of and payment for such Shares. Such
Purchase Agreement shall also specify any requirements for opinions of counsel,
accountants’ letters and officers’ certificates pursuant to Section 6 of this
Agreement and any other information or documents required by the Manager.


(d)           Under no circumstances shall the number and aggregate amount of
the Shares sold pursuant to this Agreement and any Purchase Agreement exceed (i)
the aggregate amount set forth in Section 1, (ii) the number of shares of the
Common Stock available for issuance under the currently effective Registration
Statement or (iii) the number and aggregate amount of Shares authorized from
time to time to be issued and sold under this Agreement by the Board, or a duly
authorized committee  thereof, and notified to the Manager in writing.


(e)           If either party has reason to believe that the exemptive
provisions set forth in Rule 101(c)(1) of Regulation M under the Exchange Act
are not satisfied with respect to the Shares, it shall promptly notify the other
party and sales of the Shares under this Agreement and any Purchase Agreement
shall be suspended until that or other exemptive provisions have been satisfied
in the judgment of each party.


4.           Agreements. The Company agrees with the Manager that:


(a)           During any period when the delivery of a prospectus relating to
the Shares is required (including in circumstances where such requirement may be
satisfied pursuant to Rule 172, 173 or any similar rule) to be delivered under
the Act, the Company will not file any amendment of the Registration Statement
or supplement (including any Interim Prospectus Supplement) to the Base
Prospectus unless the Company has furnished to the Manager a copy for its review
prior to filing and will not file any such proposed amendment or supplement to
which the Manager reasonably objects. The Company has properly completed the
Prospectus, in a form approved by the Manager, and filed such Prospectus, as
amended at the Execution Time, with the Commission pursuant to the applicable
paragraph of Rule 424(b) by the Execution Time and will cause any supplement to
the Prospectus to be properly completed, in a form approved by the Manager, and
will file such supplement with the Commission pursuant to the applicable
paragraph of Rule 424(b) within the time period prescribed thereby and will
provide evidence reasonably satisfactory to the Manager of such timely filing.
The Company will promptly advise the Manager (i) when the Prospectus, and any
supplement thereto, shall have been filed (if required) with the Commission
pursuant to Rule 424(b), (ii) when, during any period when the delivery of a
prospectus (whether physically or through compliance with Rule 172, 173 or any
similar rule) is required under the Act in connection with the offering or sale
of the Shares, any amendment to the Registration Statement shall have been filed
or become effective, (iii) of any request by the Commission or its staff for any
amendment of the Registration Statement, or any Rule 462(b) Registration
Statement, or for any supplement to the Prospectus or for any additional
information, (iv) of the issuance by the

 
 

--------------------------------------------------------------------------------

 
Dr. James Wang
China Direct Industries, Inc.
February 14, 2011
Page  12





Commission of any stop order suspending the effectiveness of the Registration
Statement or of any notice objecting to its use or the institution or
threatening of any proceeding for that purpose and (v) of the receipt by the
Company of any notification with respect to the suspension of the qualification
of the Shares for sale in any jurisdiction or the institution or threatening of
any proceeding for such purpose. The Company will use its best efforts to
prevent the issuance of any such stop order or the occurrence of any such
suspension or objection to the use of the Registration Statement and, upon such
issuance, occurrence or notice of objection, to obtain as soon as possible the
withdrawal of such stop order or relief from such occurrence or objection,
including, if necessary, by filing an amendment to the Registration Statement or
a new registration statement and using its best efforts to have such amendment
or new registration statement declared effective as soon as practicable.


(b)           If, at any time on or after an Applicable Time but prior to the
related Settlement Date, any event occurs as a result of which the Disclosure
Package would include any untrue statement of a material fact or omit to state
any material fact necessary to make the statements therein in the light of the
circumstances under which they were made or the circumstances then prevailing
not misleading, the Company will (i) notify promptly the Manager so that any use
of the Disclosure Package may cease until it is amended or supplemented;
(ii) amend or supplement the Disclosure Package to correct such statement or
omission; and (iii) supply any amendment or supplement to the Manager in such
quantities as the Manager may reasonably request.


(c)           During any period when the delivery of a prospectus relating to
the Shares is required (including in circumstances where such requirement may be
satisfied pursuant to Rule 172, 173 or any similar rule) to be delivered under
the Act, any event occurs as a result of which the Prospectus as then
supplemented would include any untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein in the light of
the circumstances under which they were made at such time not misleading, or if
it shall be necessary to amend the Registration Statement, file a new
registration statement or supplement the Prospectus to comply with the Act or
the Exchange Act or the respective rules thereunder, including in connection
with use or delivery of the Prospectus, the Company promptly will (i) notify the
Manager of any such event, (ii) prepare and file with the Commission, subject to
the second sentence of paragraph (a) of this Section 4, an amendment or
supplement or new registration statement which will correct such statement or
omission or effect such compliance, (iii) use its best efforts to have any
amendment to the Registration Statement or new registration statement declared
effective as soon as practicable in order to avoid any disruption in use of the
Prospectus and (iv) supply any supplemented Prospectus to the Manager in such
quantities as the Manager may reasonably request.


(d)           As soon as practicable, the Company will make generally available
to its security holders and to the Manager an earnings statement or statements
of the Company and its subsidiaries which will satisfy the provisions of
Section 11(a) of the Act and Rule 158.

 
 

--------------------------------------------------------------------------------

 
Dr. James Wang
China Direct Industries, Inc.
February 14, 2011
Page  13






(e)           The Company will furnish to the Manager and counsel for the
Manager, without charge, signed copies of the Registration Statement (including
exhibits thereto) and, so long as delivery of a prospectus by the Manager or
dealer may be required by the Act (including in circumstances where such
requirement may be satisfied pursuant to Rule 172, 173 or any similar rule), as
many copies of the Prospectus and each Issuer Free Writing Prospectus and any
supplement thereto as the Manager may reasonably request. The Company will pay
the expenses of printing or other production of all documents relating to the
offering.


(f)           The Company will arrange, if necessary, for the qualification of
the Shares for sale under the laws of such jurisdictions as the Manager may
designate and will maintain such qualifications in effect so long as required
for the distribution of the Shares; provided that in no event shall the Company
be obligated to qualify to do business in any jurisdiction where it is not now
so qualified or to take any action that would subject it to service of process
in suits, other than those arising out of the offering or sale of the Shares, in
any jurisdiction where it is not now so subject.


(g)           The Company agrees that, unless it has or shall have obtained the
prior written consent of the Manager, and the Manager agrees with the Company
that, unless it has or shall have obtained, as the case may be, the prior
written consent of the Company, it has not made and will not make any offer
relating to the Shares that would constitute an Issuer Free Writing Prospectus
or that would otherwise constitute a “free writing prospectus” (as defined in
Rule 405) required to be filed by the Company with the Commission or retained by
the Company under Rule 433; provided that the prior written consent of the
parties hereto shall be deemed to have been given in respect of the Free Writing
Prospectuses included in Schedule I hereto, if any. Any such free writing
prospectus consented to by the Manager or the Company is hereinafter referred to
as a “Permitted Free Writing Prospectus.” The Company agrees that (i) it has
treated and will treat, as the case may be, each Permitted Free Writing
Prospectus as an Issuer Free Writing Prospectus and (ii) it has complied and
will comply, as the case may be, with the requirements of Rules 164 and 433
applicable to any Permitted Free Writing Prospectus, including in respect of
timely filing with the Commission, legending and record keeping.


(h)           The Company will not offer, sell, contract to sell, pledge, or
otherwise dispose of, (or enter into any transaction which is designed to, or
might reasonably be expected to, result in the disposition of (whether by actual
disposition or effective economic disposition due to cash settlement or
otherwise) by the Company or any affiliate of the Company or any person in
privity with the Company or any affiliate of the Company) directly or
indirectly, including the filing (or participation in the filing) of a
registration statement with the Commission in respect of, or establish or
increase a put equivalent position or liquidate or decrease a call equivalent
position within the meaning of Section 16 of the Exchange Act, any other shares
of Common Stock or any securities convertible into, or exercisable, or
exchangeable for, shares of Common Stock; or publicly announce an intention to
effect any such transaction (i) without giving the Manager at least

 
 

--------------------------------------------------------------------------------

 
Dr. James Wang
China Direct Industries, Inc.
February 14, 2011
Page  14




three Business Days’ prior written notice specifying the nature of the proposed
transaction and the date of such proposed transaction and (ii) unless the
Manager suspends acting under this Agreement for such period of time requested
by the Company or as deemed appropriate by the Manager in light of the proposed
transaction; provided, however, that the Company may issue and sell Common Stock
pursuant to any employee stock option plan, stock ownership plan or dividend
reinvestment plan of the Company in effect at the Execution Time and, with as
much notice as reasonably practicable, the Company may issue Common Stock
issuable upon the conversion of securities or the exercise of warrants
outstanding at the Execution Time.


(i)           Until the termination of this Agreement, the Company will not
take, directly or indirectly, any action designed to or that would constitute or
that might reasonably be expected to cause or result in, under the Exchange Act
or otherwise, stabilization or manipulation in violation of the Act, Exchange
Act or the rules and regulations thereunder of the price of any security of the
Company to facilitate the sale or resale of the Shares or otherwise violate any
provision of Regulation M under the Exchange Act.


(j)           The Company will, at any time during the term of this Agreement,
as supplemented from time to time, advise the Manager immediately after it shall
have received notice or obtained knowledge thereof, of any information or fact
that would alter or affect any opinion, certificate, letter and other document
provided to the Manager pursuant to Section 6 herein.


(k)           Upon commencement of the offering of the Shares under this
Agreement (and upon the recommencement of the offering of the Shares under this
Agreement following the termination of a suspension of sales hereunder lasting
more than 30 trading days), and each time that (i) the Registration Statement or
the Prospectus shall be amended or supplemented, (ii) there is filed with the
Commission any document incorporated by reference into the Prospectus (other
than a Current Report on Form 8-K, unless the Manager shall otherwise reasonably
request), (iii) the Shares are delivered to the Manager as principal at the Time
of Delivery pursuant to a Purchase Agreement, or (iv) otherwise as the Manager
may reasonably request after consultation with its counsel, the Company shall
(such commencement or recommencement date and each such date referred to in (i),
(ii), (iii) and (iv) above, a “Representation Date”), the Company shall furnish
or cause to be furnished to the Manager forthwith a certificate dated and
delivered the date of such commencement or recommencement, effectiveness of such
amendment, the date of filing with the Commission of such supplement or other
document, the Time of Delivery, or promptly upon request, as the case may be, in
form reasonably satisfactory to the Manager to the effect that the statements
contained in the certificate referred to in Section 6 of this Agreement which
were last furnished to the Manager are true and correct at the time of such
commencement or recommencement amendment, supplement, filing, or delivery, as
the case may be, as though made at and as of such time (except that such
statements shall be deemed to relate to the Registration Statement and the
Prospectus as amended and supplemented to such time) or, in lieu of such
certificate, a certificate of the same tenor as the certificate referred to in
said Section 6, modified as

 
 

--------------------------------------------------------------------------------

 
Dr. James Wang
China Direct Industries, Inc.
February 14, 2011
Page  15




necessary to relate to the Registration Statement and the Prospectus as amended
and supplemented to the time of delivery of such certificate.


(l)           At each Representation Date, the Company shall furnish or cause to
be furnished forthwith to the Manager and to counsel to the Manager a written
opinion of Schneider Weinberger & Beilly LLP, counsel to the Company (“Company
Counsel”), or other counsel reasonably satisfactory to the Manager, dated and
delivered the date of commencement or recommencement, effectiveness of such
amendment, the date of filing with the Commission of such supplement or other
document, the Time of Delivery, or promptly upon such request, as the case may
be, in form and substance reasonably satisfactory to the Manager, of the same
tenor as the opinions referred to in Section 6(b) of this Agreement, but
modified as necessary to relate to the Registration Statement and the Prospectus
as amended and supplemented to the time of delivery of such opinion.


(m)           Upon commencement of the offering of the Shares under this
Agreement (and upon the recommencement of the offering of the Shares under this
Agreement following the termination of a suspension of sales hereunder lasting
more than 30 trading days), and each time that (i) the Registration Statement or
the Prospectus shall be amended or supplemented to include additional amended
financial information, (ii) the Shares are delivered to the Manager as principal
at a Time of Delivery pursuant to a Purchase Agreement at the Manager’s request
and upon reasonable advance notice, (iii) the Company files a Quarterly Report
on Form 10-Q or an Annual Report on Form 10-K, or (iv) at the Manager’s request
and upon reasonable advance notice to the Company, there is filed with the
Commission any document which contains financial information (other than an
Annual Report on Form 10-K) incorporated by reference into the Prospectus, the
Company shall cause (1)  Sherb & Co., LLP (the “Accountants”), or other
independent accountants satisfactory to the Manager forthwith to furnish the
Manager a letter, and (2) the Chief Financial Officer of the Company forthwith
to furnish the Manager a certificate, in each case dated the date of
commencement or recommencement, effectiveness of such amendment, the date of
filing of such supplement or other document with the Commission, or the Time of
Delivery, as the case may be, in form satisfactory to the Manager, of the same
tenor as the letters and certificate referred to in Section 6 of this Agreement
but modified to relate to the Registration Statement and the Prospectus, as
amended and supplemented to the date of such letters and certificate; provided,
however, that the Company will not be required to cause the Accountants to
furnish such letters to the Manager in connection with the filing of a Current
Report on Form 8-K unless (i) such Current Report on Form 8-K is filed at any
time during which a prospectus relating to the Shares is required to be
delivered under the Act and (ii) the Manager has requested such letter based
upon the event or events reported in such Current Report on Form 8-K.


(n)           Upon commencement of the offering of the Shares under this
Agreement (and upon the recommencement of the offering of the Shares under this
Agreement following the termination of a suspension of sales hereunder lasting
more than 30 trading days), and at each Representation Date, the Company will
conduct a due diligence session, in form and substance,

 
 

--------------------------------------------------------------------------------

 
Dr. James Wang
China Direct Industries, Inc.
February 14, 2011
Page  16





reasonably satisfactory to the Manager, which shall include representatives of
the management and the independent accountants of the Company. The Company shall
cooperate timely with any reasonable due diligence request from or review
conducted by the Manager or its agents from time to time in connection with the
transactions contemplated by this Agreement, including, without limitation,
providing information and available documents and access to appropriate
corporate officers and the Company’s agents during regular business hours and at
the Company’s principal offices, and timely furnishing or causing to be
furnished such certificates, letters and opinions from the Company, its officers
and its agents, as the Manager may reasonably request.


(o)           The Company consents to the Manager trading in the Common Stock
for the Manager’s own account and for the account of its clients at the same
time as sales of the Shares occur pursuant to this Agreement or pursuant to a
Purchase Agreement.


(p)           The Company will disclose in its Annual Reports on Form 10-K and
Quarterly Reports on Form 10-Q, as applicable, the number of Shares sold through
the Manager under this Agreement, the Net Proceeds to the Company and the
compensation paid by the Company with respect to sales of Shares pursuant to
this Agreement during the relevant quarter.


(q)           If to the knowledge of the Company, the conditions set forth in
Section 6(a) shall not have been satisfied as of the applicable Settlement Date,
the Company will offer to any person who has agreed to purchase Shares from the
Company as the result of an offer to purchase solicited by the Manager the right
to refuse to purchase and pay for such Shares.


(r)           Each acceptance by the Company of an offer to purchase the Shares
hereunder, and each execution and delivery by the Company of a Purchase
Agreement, shall be deemed to be an affirmation to the Manager that the
representations and warranties of the Company contained in or made pursuant to
this Agreement are true and correct as of the date of such acceptance or of such
Purchase Agreement as though made at and as of such date, and an undertaking
that such representations and warranties will be true and correct as of the
Settlement Date for the Shares relating to such acceptance or as of the Time of
Delivery relating to such sale, as the case may be, as though made at and as of
such date (except that such representations and warranties shall be deemed to
relate to the Registration Statement and the Prospectus as amended and
supplemented relating to such Shares).


(s)           The Company shall ensure that there are at all times sufficient
shares of Common Stock to provide for the issuance, free of any preemptive
rights, out of its authorized but unissued shares of Common Stock or shares of
Common Stock held in treasury, of the maximum aggregate number of Shares
authorized for issuance by the Board pursuant to the terms of this Agreement.
The Company will use its commercially reasonable efforts to cause the Shares to
be listed for trading on the Trading Market and to maintain such listing.

 
 

--------------------------------------------------------------------------------

 
Dr. James Wang
China Direct Industries, Inc.
February 14, 2011
Page 17


 



(t)           During any period when the delivery of a prospectus relating to
the Shares is required (including in circumstances where such requirement may be
satisfied pursuant to Rule 172, 173 or any similar rule) to be delivered under
the Act, the Company will file all documents required to be filed with the
Commission pursuant to the Exchange Act within the time periods required by the
Exchange Act and the regulations thereunder.


(u)           The Company shall cooperate with the Manager and use its
reasonable efforts to permit the Shares to be eligible for clearance and
settlement through the facilities of DTC.


(v)           The Company will apply the Net Proceeds from the sale of the
Shares in the manner set forth in the Prospectus.


(w)           On or prior to the earlier of (i) the date on which the Company
shall file a Quarterly Report on Form 10-Q or an Annual Report on Form 10-K in
respect of any fiscal quarter in which sales of Shares were made by the Manager
pursuant to Section 3(a) of this Agreement and (ii) the date on which the
Company shall be obligated to file such document referred to in clause (i) in
respect of such quarter (each such date, and any date on which an amendment to
any such document is filed, a “Filing Date”), the Company will file a prospectus
supplement with the Commission under the applicable paragraph of Rule 424(b),
which prospectus supplement will set forth, with regard to such quarter, the
number of the Shares sold through the Manager as agent pursuant to Section 3(a)
of this Agreement, the Net Proceeds to the Company and the compensation paid by
the Company with respect to such sales of the Shares pursuant to Section 3(a) of
this Agreement and deliver such number of copies of each such prospectus
supplement to the Trading Market as are required by such exchange.


5.           Payment of Expenses. The Company agrees to pay the costs and
expenses incident to the performance of its obligations under this Agreement,
whether or not the transactions contemplated hereby are consummated, including
without limitation: (i) the preparation, printing or reproduction and filing
with the Commission of the Registration Statement (including financial
statements and exhibits thereto), the Prospectus and each Issuer Free Writing
Prospectus, and each amendment or supplement to any of them; (ii) the printing
(or reproduction) and delivery (including postage, air freight charges and
charges for counting and packaging) of such copies of the Registration
Statement, the Prospectus, and each Issuer Free Writing Prospectus, and all
amendments or supplements to any of them, as may, in each case, be reasonably
requested for use in connection with the offering and sale of the Shares;
(iii) the preparation, printing, authentication, issuance and delivery of
certificates for the Shares, including any stamp or transfer taxes in connection
with the original issuance and sale of the Shares; (iv) the printing (or
reproduction) and delivery of this Agreement, any blue sky memorandum and all
other agreements or documents printed (or reproduced) and delivered in
connection with the offering of the Shares; (v) the registration of the Shares
under the Exchange Act and the listing of the Shares on the Trading Market;
(vi) any registration or qualification of the Shares for offer and sale under
the securities or

 
 

--------------------------------------------------------------------------------

 
Dr. James Wang
China Direct Industries, Inc.
February 14, 2011
Page  18




blue sky laws of the several states (including filing fees and the reasonable
fees and expenses of counsel for the Manager relating to such registration and
qualification); (vii) the transportation and other expenses incurred by or on
behalf of Company representatives in connection with presentations to
prospective purchasers of the Shares; (viii) the fees and expenses of the
Company’s accountants and the fees and expenses of counsel (including local and
special counsel) for the Company; (ix) the filing fee under FINRA Rule 5110; (x)
the reasonable fees and expenses of the Manager’s counsel, not to exceed
$20,000, and (xi) all other costs and expenses incident to the performance by
the Company of its obligations hereunder.


6.           Conditions to the Obligations of the Manager. The obligations of
the Manager under this Agreement and any Purchase Agreement shall be subject to
(i) the accuracy of the representations and warranties on the part of the
Company contained herein as of the Execution Time, each Representation Date, and
as of each Applicable Time, Settlement Date and Time of Delivery, (ii) the
performance by the Company of its obligations hereunder and (iii) the following
additional conditions:


(a)           The Prospectus, and any supplement thereto, required by Rule 424
to be filed with the Commission have been filed in the manner and within the
time period required by Rule 424(b) with respect to any sale of Shares; each
Interim Prospectus Supplement shall have been filed in the manner required by
Rule 424(b) within the time period required by Section 3(a) of this Agreement;
any other material required to be filed by the Company pursuant to Rule 433(d)
under the Act, shall have been filed with the Commission within the applicable
time periods prescribed for such filings by Rule 433; and no stop order
suspending the effectiveness of the Registration Statement or any notice
objecting to its use shall have been issued and no proceedings for that purpose
shall have been instituted or threatened.


(b)           The Company shall have requested and caused the Company Counsel to
furnish to the Manager, on every date specified in Section 4 of this Agreement,
its opinion and negative assurance statement, dated as of such date and
addressed to the Manager in substantially the form attached hereto as Exhibit A.


(c)           In rendering such opinions, such counsel may rely (A) as to
matters involving the application of laws of any jurisdiction other than the
State of Florida or the Federal laws of the United States, to the extent they
deem proper and specified in such opinion, upon the opinion of other counsel of
good standing whom they believe to be reliable and who are satisfactory to
counsel for the Manager and (B) as to matters of fact, to the extent they deem
proper, on certificates of responsible officers of the Company and public
officials. References to the Prospectus in this paragraph (c) shall also include
any supplements thereto at the Settlement Date.


(d)           The Company shall have furnished or caused to be furnished to the
Manager, on every date specified in Section 4 of this Agreement, a certificate
of the Company, signed by the Chief Executive Officer or the President and the
principal financial or accounting officer of the

 
 

--------------------------------------------------------------------------------

 
Dr. James Wang
China Direct Industries, Inc.
February 14, 2011
Page  19





Company, dated as of such date, to the effect that the signers of such
certificate have carefully examined the Registration Statement, the Disclosure
Package and the Prospectus and any supplements or amendments thereto and this
Agreement and that:


(i)           the representations and warranties of the Company in this
Agreement are true and correct on and as of such date with the same effect as if
made on such date and the Company has complied with all the agreements and
satisfied all the conditions on its part to be performed or satisfied at or
prior to such date;


(ii)           no stop order suspending the effectiveness of the Registration
Statement or any notice objecting to its use has been issued and no proceedings
for that purpose have been instituted or, to the Company’s knowledge,
threatened; and


(iii)           since the date of the most recent financial statements included
in the Disclosure Package, there has been no Material Adverse Effect on the
condition (financial or otherwise), earnings, business or properties of the
Company and its subsidiaries, taken as a whole, whether or not arising from
transactions in the ordinary course of business, except as set forth in or
contemplated in the Disclosure Package and the Prospectus.


(e)           The Company shall have requested and caused the Accountants to
have furnished to the Manager, on every date specified in Section 4 hereof and
to the extent requested by the Manager and upon reasonable advance notice in
connection with any offering of the Shares, letters (which may refer to letters
previously delivered to the Manager), dated as of such date, in form and
substance satisfactory to the Manager, confirming that they are independent
accountants within the meaning of the Act and the Exchange Act and the
respective applicable rules and regulations adopted by the Commission thereunder
and that they have performed a review of any unaudited interim financial
information of the Company and included or incorporated by reference in the
Registration Statement and the Prospectus in accordance with Statement on
Auditing Standards No. 100, and stating in effect that:


(i)           in their opinion the audited financial statements and financial
statement schedules and pro forma financial statements included or incorporated
by reference in the Registration Statement and the Prospectus and reported on by
them comply as to form with the applicable accounting requirements of the Act
and the Exchange Act and the related rules and regulations adopted by the
Commission;


(ii)           on the basis of a reading of the latest unaudited financial
statements made available by the Company and their respective subsidiaries;
their limited review, in accordance with standards established under Statement
on Auditing Standards No. 100, of the unaudited interim financial information
for the most recently reported quarter, carrying out certain specified
procedures (but not an examination in accordance with generally accepted
auditing standards) which would not necessarily reveal matters of significance
with

 
 

--------------------------------------------------------------------------------

 
Dr. James Wang
China Direct Industries, Inc.
February 14, 2011
Page  20




respect to the comments set forth in such letter; a reading of the minutes of
the meetings of the stockholders, directors and committees of the Company and
their respective subsidiaries; and inquiries of certain officials of the Company
who have responsibility for financial and accounting matters of the Company and
their respective subsidiaries as to transactions and events subsequent to the
end of such quarter, nothing came to their attention which caused them to
believe that:


1.           any unaudited financial statements included or incorporated by
reference in the Registration Statement and the Prospectus do not comply as to
form with applicable accounting requirements of the Act and with the related
rules and regulations adopted by the Commission with respect to financial
statements included or incorporated by reference in Quarterly Reports on
Form 10-Q under the Exchange Act; and said unaudited financial statements are
not in conformity with generally accepted accounting principles applied on a
basis substantially consistent with that of the audited financial statements
included or incorporated by reference in the Registration Statement and the
Prospectus;


2.           with respect to the period subsequent to the most recently reported
quarter, there were any changes, at a specified date not more than five days
prior to the date of the letter, in the long-term debt of the Company and their
respective subsidiaries or capital stock of the Company or decreases in the
stockholders’ equity of the Company as compared with the amounts shown on such
consolidated balance sheets included or incorporated by reference in the
Registration Statement and the Prospectus, or for the period from the end of
such period to such specified date there were any decreases, as compared with
the corresponding period in the preceding year, in net revenues or income before
income taxes or in total or per share amounts of net income of the Company and
their respective subsidiaries, except in all instances for changes or decreases
set forth in such letter, in which case the letter shall be accompanied by an
explanation by the Company as to the significance thereof unless said
explanation is not deemed necessary by the Manager; or


3.           the information included or incorporated by reference in the
Registration Statement and the Prospectus in response to Regulation S-K,
Item 301 (Selected Financial Data), Item 302 (Supplementary Financial
Information), Item 402 (Executive Compensation) and Item 503(d) (Ratio of
Earnings to Fixed Charges) is not in conformity with the applicable disclosure
requirements of Regulation S-K.

 
 

--------------------------------------------------------------------------------

 
Dr. James Wang
China Direct Industries, Inc.
February 14, 2011
Page  21






(iii)           they have performed certain other specified procedures as a
result of which they determined that certain information of an accounting,
financial or statistical nature (which is limited to accounting, financial or
statistical information derived from the general accounting records of the
Company and its subsidiaries) set forth or incorporated by reference in the
Registration Statement and the Prospectus and in Exhibit 12 to the Registration
Statement, agrees with the accounting records of the Company and its
subsidiaries, excluding any questions of legal interpretation; and


(f)           The Company shall have requested and caused its Chief Financial
Officer to have furnished to the Manager, on every date specified in Section 4
hereof and to the extent requested by the Manager in connection with any
offering of the Shares, a certificate as to certain financial information
included in the Disclosure Package and the Prospectus, in form and substance
reasonably satisfactory to the Manager.


(g)           Since the respective dates as of which information is disclosed in
the Registration Statement, the Disclosure Package and the Prospectus, except as
otherwise stated therein, there shall not have been (i) any change or decrease
specified in the letter or letters referred to in paragraph (d) of this
Section 6 or (ii) any change, or any development involving a prospective change,
in or affecting the condition (financial or otherwise), earnings, business or
properties of the Company and its subsidiaries taken as a whole, whether or not
arising from transactions in the ordinary course of business, except as set
forth in or contemplated in the Disclosure Package (exclusive of any amendment
or supplement thereto) the effect of which, in any case referred to in
clause (i) or (ii) above, is, in the sole judgment of the Manager, so material
and adverse as to make it impractical or inadvisable to proceed with the
offering or delivery of the Shares as contemplated by the Registration Statement
(exclusive of any amendment thereof), the Disclosure Package and the Prospectus
(exclusive of any amendment or supplement thereto).


(h)           The Company shall have paid the required Commission filing fees
relating to the Shares within the time period required by Rule 456(b)(1)(i) of
the Act without regard to the proviso therein and otherwise in accordance with
Rules 456(b) and 457(r) of the Act and, if applicable, shall have updated the
“Calculation of Registration Fee” table in accordance with Rule 456(b)(1)(ii)
either in a post-effective amendment to the Registration Statement or on the
cover page of a prospectus filed pursuant to Rule 424(b).


(i)           The Financial Industry Regulatory Authority shall not have raised
any objection with respect to the fairness and reasonableness of the terms and
arrangements under this Agreement.


(j)           The Shares shall have been listed and admitted and authorized for
trading on the Trading Market, and satisfactory evidence of such actions shall
have been provided to the Manager.

 
 

--------------------------------------------------------------------------------

 
Dr. James Wang
China Direct Industries, Inc.
February 14, 2011
Page  22







(k)           Prior to each Settlement Date and Time of Delivery, as applicable,
the Company shall have furnished to the Manager such further information,
certificates and documents as the Manager may reasonably request.


If any of the conditions specified in this Section 6 shall not have been
fulfilled when and as provided in this Agreement, or if any of the opinions and
certificates mentioned above or elsewhere in this Agreement shall not be
reasonably satisfactory in form and substance to the Manager and counsel for the
Manager, this Agreement and all obligations of the Manager hereunder may be
canceled at, or at any time prior to, any Settlement Date or Time of Delivery,
as applicable, by the Manager. Notice of such cancellation shall be given to the
Company in writing or by telephone or facsimile confirmed in writing.


The documents required to be delivered by this Section 6 shall be delivered at
the office of McDermott, Will & Emery, counsel for the Manager, at 340 Madison
Avenue,  New York, NY 10179-1922, on each such date as provided in this
Agreement.


7.           Indemnification and Contribution.


(a)           The Company agrees to indemnify and hold harmless the Manager, the
directors, officers, employees and agents of the Manager and each person who
controls the Manager within the meaning of either the Act or the Exchange Act
against any and all losses, claims, damages or liabilities, joint or several, to
which they or any of them may become subject under the Act, the Exchange Act or
other Federal or state statutory law or regulation, at common law or otherwise,
as incurred, insofar as such losses, claims, damages or liabilities (or actions
in respect thereof) arise out of or are based upon any untrue statement or
alleged untrue statement of a material fact contained in the registration
statement for the registration of the Shares as originally filed or in any
amendment thereof, or in the Base Prospectus, any Interim Prospectus Supplement,
the Prospectus, any Issuer Free Writing Prospectus, or in any amendment thereof
or supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, and agrees to reimburse
each such indemnified party for any legal or other expenses reasonably incurred
by them in connection with investigating or defending any such loss, claim,
damage, liability or action, as incurred; provided, however, that the Company
will not be liable in any such case to the extent that any such loss, claim,
damage or liability arises out of or is based upon any such untrue statement or
alleged untrue statement or omission or alleged omission made therein in
reliance upon and in conformity with written information furnished to the
Company by the Manager specifically for inclusion therein. This indemnity
agreement will be in addition to any liability that the Company may otherwise
have.


(b)           The Manager agrees to indemnify and hold harmless the Company,
each of its directors, each of its officers who signs the Registration
Statement, and each person who controls

 
 

--------------------------------------------------------------------------------

 
Dr. James Wang
China Direct Industries, Inc.
February 14, 2011
Page  23




the Company within the meaning of either the Act or the Exchange Act, to the
same extent as the foregoing indemnity from the Company to the Manager, but only
with reference to written information relating to the Manager furnished to the
Company by the Manager specifically for inclusion in the documents referred to
in the foregoing indemnity; provided, however, that in no case shall the Manager
be responsible for any amount in excess of the underwriting discount or
commission, as the case may be, applicable to the Shares purchased and sold by
the Manager hereunder. This indemnity agreement will be in addition to any
liability which the Manager may otherwise have.


(c)           Promptly after receipt by an indemnified party under this
Section 7 of notice of the commencement of any action, such indemnified party
will, if a claim in respect thereof is to be made against the indemnifying party
under this Section 7, notify the indemnifying party in writing of the
commencement thereof; but the failure so to notify the indemnifying party
(i) will not relieve it from liability under paragraph (a) or (b) above unless
and to the extent it did not otherwise learn of such action and such failure
results in the forfeiture by the indemnifying party of substantial rights and
defenses and (ii) will not, in any event, relieve the indemnifying party from
any obligations to any indemnified party other than the indemnification
obligation provided in paragraph (a) or (b) above. The indemnifying party shall
be entitled to appoint counsel of the indemnifying party’s choice at the
indemnifying party’s expense to represent the indemnified party in any action
for which indemnification is sought (in which case the indemnifying party shall
not thereafter be responsible for the fees and expenses of any separate counsel
retained by the indemnified party or parties except as set forth below);
provided, however, that such counsel shall be reasonably satisfactory to the
indemnified party. Notwithstanding the indemnifying party’s election to appoint
counsel to represent the indemnified party in an action, the indemnified party
shall have the right to employ separate counsel (including local counsel), and
the indemnifying party shall bear the reasonable fees, costs and expenses of
such separate counsel if (i) the use of counsel chosen by the indemnifying party
to represent the indemnified party would present such counsel with a conflict of
interest, (ii) the actual or potential defendants in, or targets of, any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties which are different
from or additional to those available to the indemnifying party, (iii) the
indemnifying party shall not have employed counsel reasonably satisfactory to
the indemnified party to represent the indemnified party within a reasonable
time after notice of the institution of such action or (iv) the indemnifying
party shall authorize the indemnified party to employ separate counsel at the
expense of the indemnifying party. An indemnifying party will not, without the
prior written consent of the indemnified parties, settle or compromise or
consent to the entry of any judgment with respect to any pending or threatened
claim, action, suit or proceeding in respect of which indemnification or
contribution may be sought hereunder (whether or not the indemnified parties are
actual or potential parties to such claim or action) unless such settlement,
compromise or consent includes an unconditional release of each indemnified
party from all liability arising out of such claim, action, suit or proceeding.

 
 

--------------------------------------------------------------------------------

 
Dr. James Wang
China Direct Industries, Inc.
February 14, 2011
Page  24






(d)           In the event that the indemnity provided in paragraph (a), (b) or
(c) of this Section 7 is unavailable to or insufficient to hold harmless an
indemnified party for any reason, the Company and the Manager agree to
contribute to the aggregate losses, claims, damages and liabilities (including
legal or other expenses reasonably incurred in connection with investigating or
defending the same) (collectively “Losses”) to which the Company and the Manager
may be subject in such proportion as is appropriate to reflect the relative
benefits received by the Company on the one hand and by the Manager on the other
from the offering of the Shares; provided, however, that in no case shall the
Manager be responsible for any amount in excess of the underwriting discount or
commission, as the case may be, applicable to the Shares purchased and sold by
the Manager hereunder. If the allocation provided by the immediately preceding
sentence is unavailable for any reason, the Company and the Manager severally
shall contribute in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of the Company on the one hand and
of the Manager on the other in connection with the statements or omissions which
resulted in such Losses as well as any other relevant equitable considerations.
Benefits received by the Company shall be deemed to be equal to the total net
proceeds from the offering (before deducting expenses) received by it, and
benefits received by the Manager shall be deemed to be equal to the total
underwriting discounts and commissions, in each case as determined by this
Agreement or any applicable Purchase Agreement. Relative fault shall be
determined by reference to, among other things, whether any untrue or any
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information provided by the Company on the
one hand or the Manager on the other, the intent of the parties and their
relative knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission. The Company and the Manager agree that it
would not be just and equitable if contribution were determined by pro rata
allocation or any other method of allocation which does not take account of the
equitable considerations referred to above. Notwithstanding the provisions of
this paragraph (d), no person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
this Section 7, each person who controls the Manager within the meaning of
either the Act or the Exchange Act and each director, officer, employee and
agent of the Manager shall have the same rights to contribution as the Manager,
and each person who controls the Company within the meaning of either the Act or
the Exchange Act, each officer of the Company who shall have signed the
Registration Statement and each director of the Company shall have the same
rights to contribution as the Company, subject in each case to the applicable
terms and conditions of this paragraph (d).


8.           Termination.


(a)           The Company shall have the right, by giving written notice as
hereinafter specified, to terminate the provisions of this Agreement relating to
the solicitation of offers to purchase the Shares in its sole discretion at any
time. Any such termination shall be without liability of any party to any other
party except that (i) with respect to any pending sale, through the Manager

 
 

--------------------------------------------------------------------------------

 
Dr. James Wang
China Direct Industries, Inc.
February 14, 2011
Page  25




for the Company, the obligations of the Company, including in respect of
compensation of the Manager, shall remain in full force and effect
notwithstanding the termination and (ii) the provisions of Sections 5, 7 and 9
through 18 of this Agreement shall remain in full force and effect
notwithstanding such termination.


(b)           The Manager shall have the right, by giving written notice as
hereinafter specified, to terminate the provisions of this Agreement relating to
the solicitation of offers to purchase the Shares in its sole discretion at any
time. Any such termination shall be without liability of any party to any other
party except that the provisions of Sections 5, 7 and 9 through 18 of this
Agreement shall remain in full force and effect notwithstanding such
termination.


(c)           This Agreement shall remain in full force and effect unless
terminated pursuant to Sections 8(a) or (b) above or otherwise by mutual
agreement of the parties; provided that any such termination by mutual agreement
shall in all cases be deemed to provide that Sections 5, 7 and 9 through 18
shall remain in full force and effect.


(d)           Any termination of this Agreement shall be effective on the date
specified in such notice of termination; provided that such termination shall
not be effective until the close of business on the date of receipt of such
notice by the Manager or the Company, as the case may be. If such termination
shall occur prior to the Settlement Date or Time of Delivery for any sale of the
Shares, such sale shall settle in accordance with the provisions of Section 3(a)
of this Agreement.


(e)           In the case of any purchase of Shares by the Manager pursuant to a
Purchase Agreement, the obligations of the Manager pursuant to such Purchase
Agreement shall be subject to termination, in the absolute discretion of the
Manager, by prompt oral notice given to the Company prior to the Time of
Delivery relating to such Shares, if any, and confirmed promptly by facsimile or
electronic mail, if since the time of execution of the Purchase Agreement and
prior to such delivery and payment, (i) trading in the Company’s Common Stock
shall have been suspended by the Commission or the Trading Market or trading in
securities generally on the Trading Market shall have been suspended or limited
or minimum prices shall have been established on such exchange, (ii) a banking
moratorium shall have been declared either by Federal or New York State
authorities or (iii) there shall have occurred any outbreak or escalation of
hostilities, declaration by the United States of a national emergency or war, or
other calamity or crisis the effect of which on financial markets is such as to
make it, in the sole judgment of the Manager, impractical or inadvisable to
proceed with the offering or delivery of the Shares as contemplated by the
Prospectus (exclusive of any amendment or supplement thereto).


9.           Representations and Indemnities to Survive. The respective
agreements, representations, warranties, indemnities and other statements of the
Company or its officers and of the Manager set forth in or made pursuant to this
Agreement will remain in full force and effect, regardless of any investigation
made by the Manager or the Company or any of the officers, directors, employees,
agents or controlling persons referred to in Section 7 hereof, and will survive

 
 

--------------------------------------------------------------------------------

 
Dr. James Wang
China Direct Industries, Inc.
February 14, 2011
Page  26




delivery of and payment for the Shares. The provisions of Sections 5 and 7
hereof shall survive the termination or cancellation of this Agreement.


10.           Notices. All communications hereunder will be in writing and
effective only on receipt, and, if sent to the Manager, will be mailed,
delivered or facsimiled to Global Hunter Securities, LLC, Suite 3100, 400
Poydras Street, New Orleans, LA, 70130 Attention: General Counsel, (fax
504-212-1610); or, if sent to the Company, will be mailed, delivered or
facsimiled to China Direct Industries, Inc., 431 Fairway Drive, Suite 200,
Deerfield Beach, FL 33441, Attention:  James Wang, Chairman & CEO, facsimile
954-363-7320.


11.           Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto and their respective successors and the
officers, directors, employees, agents and controlling persons referred to in
Section 7 hereof, and no other person will have any right or obligation
hereunder.


12.           No Fiduciary Duty. The Company hereby acknowledges that (a) the
purchase and sale of the Shares pursuant to this Agreement is an arm’s-length
commercial transaction between the Company, on the one hand, and the Manager and
any affiliate through which it may be acting, on the other, (b) the Manager is
acting solely as sales agent and/or principal in connection with the purchase
and sale of the Company’s securities and not as a fiduciary of the Company and
(c) the Company’s engagement of the Manager in connection with the offering and
the process leading up to the offering is as independent contractors and not in
any other capacity. Furthermore, the Company agrees that it is solely
responsible for making its own judgments in connection with the offering
(irrespective of whether the Manager has advised or is currently advising the
Company on related or other matters). The Company agrees that it will not claim
that the Manager has rendered advisory services of any nature or respect, or owe
an agency, fiduciary or similar duty to the Company, in connection with such
transaction or the process leading thereto.


13.           Integration. This Agreement and any Purchase Agreement supersede
all prior agreements and understandings (whether written or oral) between the
Company and the Manager with respect to the subject matter hereof.


14.           Applicable Law. This Agreement and any Purchase Agreement will be
governed by and construed in accordance with the laws of the State of New York
applicable to contracts made and to be performed within the State of New York.


15.           Waiver of Jury Trial. The Company hereby irrevocably waives, to
the fullest extent permitted by applicable law, any and all right to trial by
jury in any legal proceeding arising out of or relating to this Agreement, any
Purchase Agreement or the transactions contemplated hereby or thereby.

 
 

--------------------------------------------------------------------------------

 
Dr. James Wang
China Direct Industries, Inc.
February 14, 2011
Page  27






16.           Counterparts. This Agreement and any Purchase Agreement may be
signed in one or more counterparts, each of which shall constitute an original
and all of which together shall constitute one and the same agreement.


17.           Headings. The section headings used in this Agreement and any
Purchase Agreement are for convenience only and shall not affect the
construction hereof.


18.           Definitions. The terms that follow, when used in this Agreement
and any Purchase Agreement, shall have the meanings indicated.


  “Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.


 “Applicable Time” shall mean, with respect to any Shares, the time of sale of
such Shares pursuant to this Agreement or any relevant Purchase Agreement.
 
“Base Prospectus” shall mean the base prospectus referred to in Section 2(a)
above contained in the Registration Statement at the Execution Time.


 “Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in New York City.


“Commission” shall mean the Securities and Exchange Commission.


“Disclosure Package” shall mean (i) the Base Prospectus, (ii) the most recently
filed Interim Prospectus Supplement, (iii) the Issuer Free Writing Prospectuses,
if any, identified in Schedule I hereto and (iv) any other Free Writing
Prospectus that the parties hereto shall hereafter expressly agree in writing to
treat as part of the Disclosure Package.


“Effective Date” shall mean each date and time that the Registration Statement
and any post-effective amendment or amendments thereto became or becomes
effective.


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.


“Execution Time” shall mean the date and time that this Agreement is executed
and delivered by the parties hereto.


“Free Writing Prospectus” shall mean a free writing prospectus, as defined in
Rule 405.

 
 

--------------------------------------------------------------------------------

 
Dr. James Wang
China Direct Industries, Inc.
February 14, 2011
Page 28






“Interim Prospectus Supplement” shall mean the prospectus supplement relating to
the Shares prepared and filed pursuant to Rule 424(b) from time to time as
provided by Section 4 of this Agreement.


“Issuer Free Writing Prospectus” shall mean an issuer free writing prospectus,
as defined in Rule 433.


“Prospectus” shall mean the Base Prospectus, as supplemented by the most
recently filed Interim Prospectus Supplement (if any).


“Registration Statement” shall mean the registration statement referred to in
Section 2(a) above, including exhibits and financial statements and any
prospectus supplement relating to the Shares that is filed with the Commission
pursuant to Rule 424(b) and deemed part of such registration statement pursuant
to Rule 430B, as amended on each Effective Date and, in the event any
post-effective amendment thereto becomes effective, shall also mean such
registration statement as so amended.


“Rule 158”, “Rule 163”, “Rule 164”, “Rule 172”, “Rule 173”, “Rule 405”,
“Rule 415”, “Rule 424”, “Rule 430B” and “Rule 433” refer to such rules under the
Act.


“Well-Known Seasoned Issuer” shall mean a well-known seasoned issuer, as defined
in Rule 405.
         

 
 

--------------------------------------------------------------------------------

 
Dr. James Wang
China Direct Industries, Inc.
February 14, 2011
Page  29






If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement among the Company
and the Manager.




Very truly yours,


Global Hunter Securities, LLC


By:__/s/ Barney Monte______________________
     Name:  Barney Monte
     Title:  Managing Director






The foregoing Agreement is hereby confirmed and accepted as of the date first
written above.


China Direct Industries, Inc.
 
By:_/s/ James Wang_______________________
Name: James Wang
Title: Chairman & CEO
 

 


 

 
 

--------------------------------------------------------------------------------

 
Dr. James Wang
China Direct Industries, Inc.
February 14, 2011
Page  30




 
ANNEX I
 
 
China Direct Industries, Inc.
 
 
COMMON STOCK PURCHASE AGREEMENT
 


                China Direct Industries, Inc., (the “Company”) proposes, subject
to the terms and conditions stated herein and in the “At-The-Market” (“ATM”)
Program Agreement, dated September 16, 2010 (the “Program Agreement”), between
the Company and Global Hunter Securities, LLC, to issue and sell to Global
Hunter the securities specified in Schedule I hereto (the “Purchased Shares”).


                Each of the provisions of the Program Agreement not specifically
related to the solicitation by Global Hunter, as agent of the Company, of offers
to purchase securities is incorporated herein by reference in its entirety, and
shall be deemed to be part of this Purchase Agreement to the same extent as if
such provisions had been set forth in full herein. Each of the representations
and warranties set forth therein shall be deemed to have been made at and as of
the date of this Purchase Agreement and the Time of Delivery, except that each
representation and warranty in Section 2 of the Program Agreement which makes
reference to the Prospectus (as therein defined) shall be deemed to be a
representation and warranty as of the date of the Program Agreement in relation
to the Prospectus, and also a representation and warranty as of the date of this
Purchase Agreement and the Time of Delivery in relation to the Prospectus as
amended and supplemented to relate to the Purchased Shares.


                An amendment to the Registration Statement (as defined in the
Program  Agreement), or a supplement to the Prospectus, as the case may be,
relating to the Purchased Shares, in the form heretofore delivered to the
Manager is now proposed to be filed with the Securities and Exchange Commission.


                Subject to the terms and conditions set forth herein and in the
Program Agreement which are incorporated herein by reference, the Company agrees
to issue and sell to Global Hunter and the latter agrees to purchase from the
Company the number of shares of the Purchased Shares at the time and place and
at the purchase price set forth in  Schedule I hereto.

 
 

--------------------------------------------------------------------------------

 
Dr. James Wang
China Direct Industries, Inc.
February 14, 2011
Page  31




(0)                     If the foregoing is in accordance with your
understanding, please sign and return to us a counterpart hereof, whereupon this
Purchase Agreement, including those provisions of the Program Agreement
incorporated herein by reference, shall constitute a binding agreement between
the Manager and the Company.

         
China Direct Industries, Inc.
 
   
By:__________________________________________
     Name:  James Wang
     Title:  Chairman & CEO
 

ACCEPTED as of the date
first written above.

         
Global Hunter Securities, LLC
 
   

By:__________________________________________
     Name: Barney Monte
     Title: Managing Director
 
 